IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-10,978-09, WR-10,978-13, WR-10,978-14 & WR-10,978-15


EX PARTE LEXTER KENNON KOSSIE, Applicant




RECONSIDERATION ON THE COURT'S OWN MOTION 
WRITS OF HABEAS CORPUS IN CAUSE NO. 679887
 IN THE 185TH JUDICIAL DISTRICT COURT
FROM HARRIS COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
robbery and sentenced to life imprisonment.  The Fourteenth Court of Appeals affirmed his
conviction.  Kossie v. State, No. 14-94-01171-CR (Tex. App. - Houston [14th Dist.], March 13,
1997).  
	Applicant filed two writs of habeas corpus, his -09 and -11 writs, while his direct appeal was
still pending.  This Court erroneously denied the -09 writ, and correctly dismissed the -11 writ.  This
Court subsequently granted Applicant the opportunity to file an out-of-time Petition For
Discretionary Review, pursuant to his -12 writ.  Applicant never filed a Petition For Discretionary
Review, but filed another habeas application, the -13 writ instead.  This Court erroneously dismissed
the -13 writ as a subsequent application barred by Tex. Code Crim. Proc. art. 11.07 §4.  Thereafter,
this Court also dismissed Applicant's -14 and -15 writs under Section 4.  
	This Court has reconsidered the disposition of Applicant's -09, -13, -14, and -15 writs.  The
erroneous denial of Applicant's -09 writ is withdrawn, and that writ is hereby dismissed because his
direct appeal was pending when it was filed in the trial court.  After reconsidering each of the claims
raised in Applicant's -13, -14, and -15 writs, this Court has determined that they are without merit,
and should be denied.  Therefore, the dismissals of the -13, -14, and -15 writs as subsequent
applications barred by Section 4 are withdrawn, and those writs are hereby denied.
	It is so ordered on this the 6TH  day of February, 2008.


Do not publish